UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Money Market Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end:June 30 Date of reporting period:March 31, 2014 ITEM 1. SCHEDULES OF INVESTMENTS BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS March 31, 2014 (unaudited) Principal Amount Maturity Date Interest Rate Value CERTIFICATES OF DEPOSIT (24.0%) $ Bank of Montreal 05/09/14 % $ Bank of Nova Scotia 05/23/14 Bank of Nova Scotia 06/17/14 Bank of Tokyo-Mitsubishi UFJ, Ltd. 05/08/14 Bank of Tokyo-Mitsubishi UFJ, Ltd. 06/17/14 Credit Suisse 06/24/14 Deutsche Bank AG 05/29/14 DNB Bank ASA 05/07/14 National Australia Bank Ltd. 04/02/14 Standard Chartered Bank 05/15/14 Svenska Handelsbanken 05/12/14 UBS AG 04/02/14 Total Certificates of Deposit (Identified cost $435,250,290) COMMERCIAL PAPER (2.9%) ING US Funding LLC1 04/14/14 ING US Funding LLC1 05/01/14 ING US Funding LLC1 05/12/14 Total Commercial Paper (Identified cost $51,993,735) MUNICIPAL BONDS (6.0%) California State Health Facilities Financing Authority2 04/07/14 Charlotte, North Carolina2 04/07/14 Connecticut State Health & Educational Facility Authority2 04/07/14 Illinois State Finance Authority2 04/07/14 Kansas State Department of Transportation2 04/07/14 Massachusetts State Development Finance Agency2 04/07/14 Massachusetts State Health & Educational Facilities Authority2 04/07/14 New Hampshire State Health & Education Facilities Authority2 04/07/14 University of Michigan2 04/07/14 Total Municipal Bonds (Identified cost $109,343,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (28.7%) Fannie Mae Discount Notes1 04/01/14 Fannie Mae Discount Notes1,3 04/09/14 Fannie Mae Discount Notes1 04/23/14 Fannie Mae Discount Notes1 06/04/14 Federal Home Loan Bank Discount Notes1 04/02/14 Federal Home Loan Bank Discount Notes1 04/09/14 Federal Home Loan Bank Discount Notes1,3 04/23/14 Federal Home Loan Bank Discount Notes1 05/02/14 Federal Home Loan Bank Discount Notes1,3 05/16/14 Freddie Mac Discount Notes1 04/14/14 Freddie Mac Discount Notes1 05/05/14 Principal Amount Maturity Date Interest Rate Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) $ Freddie Mac Discount Notes1,3 05/27/14 % $ Freddie Mac Discount Notes1 06/02/14 Freddie Mac Discount Notes1 06/04/14 Freddie Mac Discount Notes1 06/09/14 Total U.S. Government Agency Obligations (Identified cost $519,971,775) U.S. TREASURY BILLS (23.5%) U.S. Treasury Bill1,3 04/03/14 U.S. Treasury Bill1 04/10/14 U.S. Treasury Bill1,3 04/17/14 U.S. Treasury Bill1 04/24/14 U.S. Treasury Bill1 05/08/14 U.S. Treasury Bill1,3 05/29/14 U.S. Treasury Bill1,3 06/05/14 U.S. Treasury Bill1 06/12/14 Total U.S. Treasury Bills (Identified cost $424,984,568) TIME DEPOSITS (3.1%) Wells Fargo 04/01/14 Total Time Deposits (Identified cost $56,000,000) REPURCHASE AGREEMENTS (10.2%) BNP Paribas (Agreement dated 03/31/14 collateralized by GNMA 2.850%-5.500%, due 03/15/25-07/15/54, value $53,308,675, FHLMC 4.000%, due 10/01/33, value $2,791,326) 04/01/14 Deutsche Bank Securities, Inc. (Agreement dated 03/31/14 collateralized by FHLB 0.250%, due 01/26/15, value $10,856,185, FHLMC 0.500%, due 09/19/14, value $9,547,791) 04/01/14 RBC Capital Markets (Agreement dated 03/31/14 collateralized by FNMA 2.276%-4.500%, due 10/01/22-11/01/42, value $44,348,014, FHLMC 2.725%-3.581%, due 04/01/41-01/01/42, value $11,480,127, GNMA 3.500%, due 11/20/42, value $271,859) 04/01/14 Principal Amount Maturity Date Interest Rate Value REPURCHASE AGREEMENTS (continued) $ Societe Generale (Agreement dated 03/31/14 collateralized by FNMA 0.567%-2.750%, due 07/01/17-12/01/41, value $41,877,002, FHLMC 2.100%-5.401%, due 06/01/30-09/01/35, value $14,222,998) 04/01/14 % $ Total Repurchase Agreements (Identified cost $185,000,000) TOTAL INVESTMENTS (Identified cost $1,782,543,368) % $ CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES % NET ASSETS % $ 1 Coupon represents a yield to maturity. 2 Variable rate demand note. The maturity dates reflect the demand repayment dates. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the March 31, 2014 coupon or interest rate. 3 Coupon represents a weighted average yield. Abbreviations: FHLB − Federal Home Loan Bank. FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS (continued) March 31, 2014 (unaudited) A. FAIR VALUE MEASUREMENTS BBH Money Market Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. At March 31, 2014, 100% of the Fund’s investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of March 31, 2014. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of March 31, 2014 Certificates of Deposit $
